          Case 1:18-cv-11203-RA Document 16 Filed 04/30/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVEN HIRSCH
                                 Plaintiff,
                                                               1:18-cv-11203 (RA)
        - against –

                                                               ECF Case
 VETR, INC.

                                 Defendants.


                                 NOTICE OF APPEARANCE


       NOTICE is hereby given that James H. Freeman is entering his appearance as counsel

for Plaintiff Steven Hirsch, for the purpose of receiving notice from the Court.


       Respectfully submitted this 30th day of April, 2019.


                                                     /jameshfreeman/_________
                                                     James H. Freeman (JF-8605)
                                                     jf@liebowitzlawfirm.com

                                                     LIEBOWITZ LAW FIRM
                                                     11 Sunrise Plaza, Suite 305
                                                     Valley Stream, NY 11580
                                                     (516) 233-1660
